Name: Commission Regulation (EEC) No 3593/91 of 11 December 1991 abolishing in two stages certain customs duties applicable in trade between the Community of Ten and Spain and Portugal as a result of the Mediterranean Agreements
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy
 Date Published: nan

 12. 12. 91 Official Journal of the European Communities No L 341 /13 COMMISSION REGULATION (EEC) No 3593/91 of 11 December 1991 abolishing in two stages certain customs duties applicable in trade between the Community of Ten and Spain and Portugal as a result of the Mediterranean agreements Whereas that dismantlement should be carried out in two stages, the first commencing on 1 January 1992 and the second on 1 January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 75 (4) and 243 (4) thereof, Whereas the Act of Accession of Spain and Portugal provides for the possibility of suspending or abolishing the customs duties on agricultural products in trade between those two Member States and the Community of Ten at a faster rate than laid down in the Act ; Whereas it was decided in the framework of the new Mediterranean policy to dismantle the customs duties on some products to make them zero from 1 January 1993 ; Whereas provision should be made, in view of the duties applicable to imports from Spain and Portugal in ac ­ cordance with Articles 75 ( 1 ) and 243 ( 1 ) of the Act of Accession, for agricultural products consigned from Spain and Portugal not to enjoy less favourable treatment than the same products covered by the additional protocols concluded with the Mediterranean countries ; HAS ADOPTED THIS REGULATION : Article 1 The customs duties laid down in the Act of Accession on the products listed in the Annex hereto and imported into the Community as constituted at 31 December 1985 from Spain and Portugal shall be :  reduced by 50 % on 1 January 1992,  totally abolished on 1 January 1993. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 341 /14 Official Journal of the European Communities 12. 12. 91 ANNEX Agricultural products covered by the additional protocols to the Agreements between the European Economic Community and Mediterranean non-member countries on which customs duties will remain at 1 January 1993 CN code Description 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 0603 10  fresh :   from 1 June to 31 October : 0603 1011 i    roses 0603 10 13    carnations 0603 10 15    orchids 0603 10 21    gladioli 0603 10 25    chrysanthemums 0603 10 29    other i  from 1 November to 31 May : 0603 10 51    roses 0603 10 53    carnations 0603 10 55    orchids 0603 10 61  gladioli 0603 10 65    chrysanthemums 0603 10 69    other 0701 Potatoes, fresh or chilled : 0701 90  other   other    new : 0701 90 51     from 1 January to 15 May 0701 90 59     from 16 May to 30 June 0702 00 Tomatoes, fresh or chilled : ex 0702 00 10  from 1 November to 14 May from 15 November to 30 April 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10  onions and shallots :   onions : ex 0703 10 11    sets : from 15 February to 15 May and from 1 July to 31 July ex 0703 10 19 other from 15 February to 15 May and from 1 July to 31 July ex 0703 20 00  garlic   from 1 February to 31 May 0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 0704 90  other : ex 0704 90 90   other : Chinese cabbage, from 1 November to 31 December 12. 12. 91 Official Journal of the European Communities No L 341 /15 CN code Description 0705 Lettuce (Lactuca sativd) and chicory (Cichorium spp.), fresh or chilled :  lettuce : 0705 11   cabbage lettuce (head lettuce) : ex 070511 10    from 1 April to 30 November :     Iceberg lettuce from 1 November to 30 November ex 0705 11 90    from 1 December to 31 March : I     Iceberg lettuce from 1 December to 31 December 0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : ex 0706 10 00  carrots and turnips :   carrots from 1 January to 15 May 0706 90  other : ex 0706 90 90   other :    salad beetroot 0707 Cucumbers and gherkins, fresh or chilled :  cucumbers : ex 0707 00 11   from 1 November to 15 May    small cucumbers from 1 January to the end of February 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled : 0708 10  peas (Pisum sativum) : ex 0708 10 10   from 1 September to 31 May :    from 1 October to 30 April 0708 20  beans ( Vigna spp., Phaseolus spp.) : ex 0708 20 10   from 1 October to 30 June : \    from 1 November to 30 April 0709 Other vegetables, fresh or chilled : ex 0709 10 00  globe artichokes :   from 1 October to 31 December ex 0709 20 00  asparagus :   from 1 November to the end of February ex 0709 30 00  aubergines (eggplants) :   from 1 October to 30 April ex 0709 40 00  celery other than celeriac :   ribbed celery from 1 January to 30 April  mushrooms and truffles : 0709 51   mushrooms : 0709 51 90    other 0709 60  fruits of the genus Capsicum or of the genus Pimenta : 0709 60 10   sweet peppers   other : 0709 60 99    other 0709 90  other : ex 0709 90 70   courgettes :    from 1 December to 15 March ex 0709 90 90   other :    okra (gumbo) wild onions of the species Muscari comosum from 15 February to 15 May    pumpkins and courgettes from 1 December to 15 March 12. 12. 91No L 341 /16 Official Journal of the European Communities CN code Description 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 80  other vegetables : fruits of the genus Capsicum or of the genus Pimenta : 0710 80 59    other 0711 Vegetables provisionally preserved, but unsuitable in that state for immediate consumption : 0711 90  other vegetables ; mixtures of vegetables :   vegetables : 0711 90 10    fruits of the genus Capsicum or of the genus Pimento, excluding sweet peppers 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 40  avocados : 0804 40 10   from 1 December to 31 May 0804 40 90   from 1 June to 30 November ex 0804 50 00  guavas, mangoes and mangosteens :   mangoes 0805 Citrus fruit, fresh or dried : 0805 10  oranges : 0805 10 11 to 0805 10 49   sweet oranges, fresh l   other : ex 0805 10 70    from 1 April to 1 5 October :     fresh ex 0805 10 90    from 16 October to 31 March :     fresh   other : 0805 20  mandarins (including tangerines and satsumas) ; Clementines, wilkings and similar citrus hybrids : ex 0805 20 10   Clementines :    fresh ex 0805 20 30   monreales and satsumas :    fresh ex 0805 20 50   mandarins and wilkings :    fresh ex 0805 20 70   tangerines :    fresh ex 0805 20 90   other :    fresh 0805 30  lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolid) : 0805 30 10   lemons (Citrus limon, Citrus limonurri) 0805 30 90   limes (Citrus aurantifolid) 0805 40 00  grapefruit ex 0805 90 00  other :   kumquats 0806 Grapes, fresh or dried : 0806 10  fresh :   table grapes :    from i November to 14 July : 12. 12. 91 Official Journal of the European Communities No L 341 /17 CN code Description ex 0806 10 15     other : _____ from 15 November to 13 December      from 1 April to 14 July ex 0806 10 19    from 15 July to 31 October :     from 15 July to 4 August 0807 Melons (including water melons) and papaws (papayas), fresh : 0807 10  melons (including water melons) : ex 0807 10 10   water melons :    from 1 April to 15 June ex 0807 10 90   other :    from 1 November to 31 May : 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 20  cherries : ex 0809 20 10   from 1 May to 1 5 July :    sour cherries 0810 Other fruit, fresh : 0810 10  strawberries : ex 0810 10 90   from 1 August to 30 April :    from 1 November to 31 March 0810 20  raspberries, blackberries, mulberries and loganberries : ex 0810 20 10   raspberries :    from 15 May to 15 June ex 0810 20 90   other : l    blackberries and mulberries, from 15 May to 15 June 0810 90  other : ex 0810 90 10   kiwi fruit, from 1 January to 30 April ex 0810 90 80   other :    passion fruit    persimmons, from 1 December to 31 July 0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta : 0904 20  dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :   neither crushed nor ground : 0904 20 10    sweet peppers    other : 0904 20 39     other 0910 Ginger, saffron, turmeric (curcuma), thyme, bayleaves, curry and other spices : 0910 20  saffron : 0910 20 10   neither crushed nor ground 0910 20 90   crushed or ground 0910 40  thyme, bayleaves :   thyme :    neither crushed nor ground : 0910 40 13     other 0910 40 19    crushed or ground 0910 40 90   bayleaves No L 341 / 18 Official Journal of the European Communities 12. 12. 91 CN code Description 1209 Seeds, fruit and spores, of a kind used for sowing :  other : 1209 91   vegetable seeds : ex 1209 91 90    other :     seeds, complying with the provisions of the Directives on the marketing of seeds and plants 1209 99   other :    other : ex 1209 99 99     other seeds, complying with the provisions of the Directives on the marketing of seeds and plants 2001 Vegetables, fruit, nuts and other edible parts Of plants, prepared or preserved by vinegar or acetic acid : 2001 90  other : 2001 90 20   fruit of the genus Capsicum other than sweet peppers or pimentos 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 90  other vegetables and mixtures of vegetables : 2005 90 10   fruit of the genus Capsicum other than sweet peppers or pimentos 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 30  citrus fruit :   not containing added spirit :    containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 30 51     grapefruit segments    containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 30 71     grapefruit segments    not containing added sugar, in immediate packings of a net content : ex 2008 30 91     of 4,5 kg or more :      grapefruit segments ex 2008 30 99     of less than 4,5 kg :      grapefruit segments  other, including mixtures other than those of subheading 2008 19 : 2008 92   mixtures :    not containing added spirit :     containing added sugar : ex 2008 92 50      in immediate packings of a net content exceeding 1 kg :       fruit salad :      other : ex 2008 92 71       mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits :        fruit salad ex 2008 92 79       other :        fruit salad 12. 12. 91 No L 341 / 19Official Journal of the European Communities CN code Description 2009 2009 11 2009 19 2009 20 2009 60 2009 60 51 2009 60 71 ex 2009 60 90 2204 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  orange juice :   frozen   other  grapefruit juice  grape juice (including grape must) :   of a density not exceeding 1 ,33 g/cm3 at 20 ° C :    of a value exceeding ECU 1 8 per 1 00 kg net weight :     concentrated    of a value not exceeding ECU 18 per 100 kg net weight :     with an added sugar content exceeding 30 % by weight :      concentrated     other :      concentrated Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  other wine ; grape must with fermentation prevented or arrested by the addi ­ tion of alcohol :   in containers holding 2 litres or less :    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes   other :    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes    wine of fresh grapes  other grape must :   other :    of a density of 1 ,33 g/cm3 or less at 20 ° C and of an actual alcoholic 2204 21 ex 2204 21 10 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 ex 2204 21 49 ex 2204 21 59 ex 2204 21 90 2204 29 2204 29 10 ex 2204 29 25 ex 2204 29 29 ex 2204 29 35 ex 2204 29 39 ex 2204 29 49 ex 2204 29 59 ex 2204 29 90 2204 30 ex 2204 30 91 strength per volume not exceeding 1 % vol     concentrated